Title: To James Madison from Josef Yznardy, 4 April 1803 (Abstract)
From: Yznardy, Josef
To: Madison, James


4 April 1803, Cádiz. “I had the honour of writing you the 12th. October ultimo, since when I have been at the Court of Madrid, from which Capital I am just returned.” During his absence JM was informed of the quarantine imposed on U.S. ships at Cádiz. As Pinckney was absent from Madrid during that time, Yznardy obtained a reduction of quarantine on vessels in his district and also obtained orders from Cevallos granting pratique to American vessels already in port lacking certificates from Spanish consuls. Is strongly soliciting complete removal of the quarantine and will inform JM should this occur. There had been rumors of an approaching rupture between Great Britain and France, with the U.S. joining the former, but things now seem “more pacific, which gives a general pleasure to this Country.” Paper money, which was losing 41 percent, now loses only 28 percent. Reports that vice-consul Henry Stonor at Sanlúcar died. Has replaced him with Thomas Croker and hopes Croker will fulfill his duty “in the honorable manner.” Will write whenever he thinks anything is worth JM’s attention.
 

   
   RC (DNA: RG 59, CD, Cádiz, vol. 1). 2 pp.



   
   See Anthony Terry to JM, 16 Dec. 1802.



   
   A full transcription of this document has been added to the digital edition.

